Citation Nr: 0804668	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for claimed bronchitis.  

2.  Entitlement to service connection for claimed pulmonary 
tuberculosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to June 
1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The Board remanded the appeal back to the RO in November 2006 
for further development of the record.  



FINDING OF FACT

The veteran currently is not shown to have pulmonary 
tuberculosis or and other respiratory disorder due to any 
event or incident of his period of active.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by pulmonary tuberculosis that is due to disease or injury 
that was incurred in or aggravated by service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 and Supp 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  

2.  The veteran is not shown to have a disability manifested 
by bronchitis that is due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 and Supp 2007); 38 
C.F.R. §§ 3.159, 3.303, (2007).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examinations addressing his claimed disorders.  There is 
no indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a March 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
April 2002 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence. 

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including tuberculosis, 
active, may be presumed to have been incurred during service 
if manifested to a compensable degree within three years of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A careful review of the service treatment records shows that 
the veteran was seen for complaints of a chest cold and 
diagnosed with bronchitis in December 1975.  In the March 
1976 separation examination report, the examiner indicated 
the veteran had abnormal lungs and chest findings with the 
notation "occasional rales heard on the right upper lung 
field."  The separation examination report indicated that 
the TB Tine test was negative. 

Subsequent to service, the records from a private medical 
facility dated from January 1996 to April 2001 document 
treatment the veteran received for various medical issues, 
including his respiratory disorder.  In an April 1996 private 
facility treatment record, the examiner indicated a positive 
PPD test result.  

In a January 2002 VA examination report, the veteran reported 
having a 15-20 pack a year history of smoking before he quit 
smoking 3 years earlier.  His pulmonary function test results 
showed moderate airway obstruction without bronchodilator 
response.  

The veteran was diagnosed with PPD Conversion 1976, 
hypertension, obesity, nail clubbing, obstructive respiratory 
dysfunction and hyperlipidemia.  

In an addendum in April 2002 to the VA examination report, 
the examiner noted the veteran had documented PPD conversion 
in service that was treated, but it was not active 
tuberculosis or bronchitis.  The examiner stated that the 
veteran had obstructive pulmonary dysfunction and opined that 
it was brought upon by a combination of age, obesity, smoking 
history and any recurrent lower respiratory infections 
through the years.  

A June 2002 private record indicates a history of chronic 
bronchitis.  In September 2002, VA treatment records also 
indicate a history of chronic bronchitis and positive PPD 
test results.  An April 2004 VA examination diagnosed known 
positive PPD since 1996.  

In a December 2006 VA examination report, a review of the 
veteran's history showed he had smoked a 1/2 pack of cigarettes 
per day for 12 years, but quit in 1998.  The veteran had a 
PPD converter 1976 and was treated with prophylactic 
isoniazid.  However, it was discontinued after approximately 
two months because of abnormal liver function tests.  

The veteran complained of a chronic cough that was productive 
of scanty clear sputum.  Activity of pulmonary tuberculosis 
and date of inactivity, if not active was not answerable.  

The pulmonary function test results showed combined 
restrictive and obstructive dysfunction.  The veteran was 
diagnosed with PPD converter 1976 and chronic obstructive 
pulmonary disease.  The examiner opined that the pulmonary 
dysfunction was likely related to former cigarette smoking 
and increased body mass index.  

In September 2007, the Board requested an expert medical 
opinion as to whether the veteran had current pulmonary 
tuberculosis or any other respiratory disorder that had their 
clinical onset due to event or incident of the veteran's 
period of service, other than due to continued nicotine 
dependence.  

In the September 2007 medical opinion, a VA medical 
specialist indicated that he thoroughly reviewed the entire 
claims file.  The examiner noted that the veteran had 
received treatment for various upper respiratory disorders 
during service that were described as self limited.  

The reviewer noted the March 1976 separation examination 
report showing, "occasional rales heard in the right upper 
lung field;" but could not determine what such indication 
meant.  The reviewer opined that such notation could have 
been an isolated finding with no clinical significance.  The 
expert noted the separation examination report specifically 
stated "TB Tine Negative."  

The VA reviewer noted the first instance of a positive PPD 
test was an April 1996 private treatment record.  He found no 
documentation for the constant notation in the medical 
records of PPD converter in 1976.  Noted were private 
treatment records in 1999 showing bronchitis and possible 
bronchial asthma and asthmatic bronchitis.  

The VA reviewer noted that the April 2001 medical release 
signed by the veteran that empowered VA to obtain medical 
records from Brownsville Community Health Center.  The 
veteran indicated that such records would show the veteran 
had a positive TB test and was treated for tuberculosis in 
1976 and that the medication used to treat the tuberculosis 
caused problems with the veteran's liver.  

The VA reviewer reported that the earliest evidence of 
positive testing was in 1996 and noted that a positive skin 
test did not mean a person had active tuberculosis.  In this 
regard, the expert repeated that the TB Tine test on 
discharge was negative.  

Given this information, the reviewer could not find that the 
veteran had a current diagnosis of pulmonary tuberculosis 
that was related to his military service because the TB Tine 
test on discharge was negative.  Further past chest x-ray 
studies were normal.  The reviewer noted that the December 
2006 VA examination did not state that the veteran had active 
pulmonary tuberculosis.  

Further the VA reviewer opined that the veteran did not have 
any other respiratory disorder that had its clinical onset in 
service.  The expert observed that the veteran did have upper 
respiratory issues while on active duty, but these were self 
limiting, isolated and without any sequela.  Thus, the 
reviewer concluded that the veteran did not have pulmonary 
tuberculosis or any other respiratory disorder related to 
service, other than due to continued nicotine dependence.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  While certainly 
competent to testify to continuity of symptoms capable of lay 
observation, the veteran has not been shown to possess the 
medical training necessary to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Thus, the preponderance of the evidence is against the 
veteran's claims of service connection and these claims must 
be denied.  The Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for claimed bronchitis is denied.  

Service connection for claimed pulmonary tuberculosis is 
denied.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


